78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Everett Chester CONLEY, Appellant,v.David HUNTER, Sheriff, Independence County, Arkansas;  EthanMoody;  Johnny Gilpatrick;  Leo Edwards, Appellees.
No. 95-1337.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 6, 1996.Filed:  March 12, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this consolidated 42 U.S.C. § 1983 action, Everett Chester Conley claimed that, while he was housed at the Detention Center in Independence County, Arkansas, the sheriff and three jailers failed to protect him from assaults by other detainees and denied him medical care after an assault.   Following a bench trial, the district court1 concluded that defendants did not disregard any known risk to Conley's safety, and were not deliberately indifferent to his serious medical needs.   The court thus entered judgment dismissing the action.   Conley appeals, arguing that the district court erred in crediting defendants' testimony over his.


2
After reviewing the district court's findings of fact for clear error, and reviewing de novo whether defendants' conduct violated the Eighth Amendment, see Choate v. Lockhart, 7 F.3d 1370, 1373 (8th Cir.1993), we conclude that the district court correctly dismissed Conley's action.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The HONORABLE HENRY L. JONES, JR., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)